Campbell, J.,
delivered the opinion of the court.
The rule of courts of chancery, which requires more than the testimony of one witness to overthrow an answer denying allegations of the bill, applies only when the denial is positive, and does not apply where the denial is as to belief or is as matter of inference or argument. 1 Daniell’s Ch. PL and Pr. 844.
It is true that when the answer positively denies, the. court will not inquire into the grounds of the denial, as held in McGee v. White, 31 Miss. 42, but the rule as stated above remains.

Affirmed.